Citation Nr: 1502408	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches, including as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.F.

ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1967 to February 1970. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Huntington, West Virginia.  The Veteran's claims file was subsequently transferred to the RO in Winston-Salem, North Carolina.

In November 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A copy of the transcript has been reviewed and is associated with the file.

In May 2012, the Board remanded the Veteran's claim for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Additional evidence was received from the Veteran in November 2012.  The record does not contain a waiver of RO consideration for this evidence.  38 C.F.R. § 20.1304(c) (2014).  However, the Veteran is not prejudiced by the Board's review of the evidence and adjudication of this claim, as this evidence is duplicative or cumulative of evidence already of record, and the Board, thus, finds that there is no prejudice to the Veteran to proceed without initial RO review of this evidence.


FINDINGS OF FACT

1.  Headaches did not have their clinical onset in service and are not otherwise related to active duty.

2.  Headaches are not caused or aggravated by the service-connected PTSD.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2014).

2.  Headaches are not proximately due to, or aggravated by, the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2014); 38 C.F.R. § 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

As to the pending claim, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through notice letters dated in August 2007 and May 2009 the RO notified the Veteran of the information and evidence needed to substantiate his claim.

The Board also finds that the August 2007 and May 2009 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, should be obtained by the claimant and which evidence, if any, would be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).
There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes private and VA treatment records, statements from the Veteran, Veteran's spouse, and J.K., service treatment records (STRs), and Social Security Administration (SSA) records.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that needs to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was afforded VA examinations in April 2008 and September 2009, with VA addendum opinions in January 2010 and May 2012, as to the pending claim, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the April 2008 and September 2009 VA examinations are sufficient in addressing the Veteran's contentions of direct entitlement to service connection for headaches.  And, the Board also finds that the September VA addendum opinion in May 2012 is sufficient, in addressing Veteran's contentions of secondary service connection for headaches.  The indicated examinations and opinions above are sufficient as they predicated on consideration of the VA treatment records and STRs in the Veteran's claims file, as well, as specific examination findings.  The April 2008 and September 2009 VA examiner and May 2012 physician considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and provided findings sufficient for evaluation purposes.  The Board finds that the January 2010 VA opinion is inadequate, as it did not provide a sufficient rationale for rating purposes, and will not be discussed further.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).
II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1101.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b) (2014), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 497, 495-96 (1997).

Service connection may be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

Lay evidence may serve to support a claim for service connection by supporting the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran claims that he suffers from headaches as a result of his military service.  See Veteran's claim dated July 2007.  He asserts that his headaches developed while he was on active duty in Vietnam.  The Veteran does not describe a specific event that led to his headaches; nevertheless, he contends that his headaches were caused by exposure to loud noise such as engine noise, machine gun fire, rockets, and mortars.  See Board's hearing transcript dated November 2011.

He alternatively argues that he suffers from headaches as a result of his service-connected PTSD.  Id.  He contends that has sleep disturbances, such as sweating and nightmares, which are followed by headaches.  See Veteran's notice of disagreement (NOD) dated October 2008.  

The Veteran's June 1967 service entrance examination is absent any complaints, diagnosis, or treatment of headaches.   The Veteran's July 1967 STR shows a complaint of a headache due to sinuses.  His February 1970 service separation examination is also absent any complaints, diagnosis, or treatment of headaches.  Notably, he denied having or ever having had frequent or severe headaches in the February 1970 service separation examination. 

A June 2005 private treatment provider noted the Veteran's complaints of headaches and he was treated with muscle relaxers.  An August 2006 VA treatment record reveals that the Veteran experienced chronic headaches.  In a September 2006 VA environmental risk assessment, the Veteran reported that he has suffered from headaches since 1970.  In July 2007, the Veteran filed his initial claim of service connection for headaches.  

In a July 2007 VA treatment record, the Veteran had complaints of persistent headaches.  The VA physician indicated that the Veteran's headaches etiology was questionable and will refer to a brain computed tomography (CT) scan.  A July 2007 VA CT scan revealed no abnormalities.  In January 2008, a VA physician opined that he suspected the Veteran's headaches to be related to neural foraminal or radiculopathy.  A February 2008 VA neurology report indicated that the Veteran has severe headaches twice a week and was diagnosed with chronic headaches with analgesic rebound headache.  

During an April 2008 VA neurological exam, the Veteran reported that he has had headaches since 1970.  The VA physician diagnosed the Veteran with combined tension muscle contraction headaches.  The physician opined that the Veteran's current headaches did not have their onset while in active duty.  The examiner reasoned, " the [V]eteran was treated for headaches but apparently from the rather cryptic note written in his medical records and by the medication that was prescribed," the Veteran's 1964 STR indicated that the headache was caused by an allergic reaction.  See VA neurological exam dated April 2008.

In May 2008, a VA physician diagnosed the Veteran with migraine headaches.  The physician noted that the Veteran's pain starts in his neck and on right side of his head then radiates up behind the eye.  In January 2009, the Veteran was diagnosed with PTSD.  The psychiatrist noted the Veteran's complaints of headaches.  Further, the psychiatrist opined that the Veteran's headaches might be related to a right occipital neuralgia.  A January 2009 VA follow up appointment report shows that the physician noted that the Veteran "might have right occipital neuralgia."  The physician indicated that he discussed a nerve block treatment plan with the Veteran.

In the Veteran's notice of disagreement (NOD) dated June 2009, he indicated that he did not have headaches "the whole time" he was in his military service; however, following his military discharge, he began to have headaches.  In June 2009, the Veteran's spouse submitted a statement that indicated that since she has known the Veteran in 1997, he has suffered from headaches.  Also, he has sleep disturbances such as; sweating, nightmares, and fighting in his sleep.  The Veteran's spouse further stated that the Veteran would wake up with headaches.  Also in June 2009, J.F. submitted a statement describing the Veteran's complaints of his headaches after he returned from his military service.  

In September 2009, the Veteran was afforded a second VA neurological exam.  The Veteran reported that he began to suffer from headaches after discharge from his military service.  The examiner indicated that he reviewed and considered the Veteran's claims file and the Veteran's statements.  The examiner opined that the Veteran's current headaches are not caused by his military service.  The examiner reasoned that the Veteran STRs only indicated one complaint of a sinus headache and that the Veteran stated that his headaches began after discharge.  

The Veteran has submitted several statements indicating that his headaches are related to his service-connected PTSD.  See, e.g., Veteran's statement dated March 2010.  Specifically, in the Veteran's March 2011 substantive appeal (VA form 9), he indicated that once he returned from Vietnam his headaches began on the right side of his head and have continued to this day.   

In November 2011, the Veteran testified that he had headaches during service; however, he failed to report them because his headaches were not that severe.  See Board's hearing transcript dated November 2011. 

Pursuant to the May 2012 Board Remand, a May 2012 VA opinion was obtained to address the question of secondary service connection.  The VA physician thoroughly reviewed the claims file including the Veteran's complete medical history and previous VA medical opinions.  The VA physician opined that the Veteran's current headaches are less likely as not caused, a result of, or aggravated beyond its natural progression by his service-connected PTSD.  The physician reasoned that after 1970, the Veteran has been treated for headaches by a neurologist, who has considered the Veteran's daily chronic headaches; nevertheless, the neurologist changed the Veteran diagnosis to occipital neuralgia.  Further, the neurologist indicated that the Veteran's headaches are not on the left side of his head.  The May 2012 physician stated that the Veteran's types of headaches are not related to PTSD.  Additionally, multiple private and VA treatment records show continuous treatment for PTSD; however, there is no indication that the headaches are related to his PTSD.

Crucially, the Veteran has not produced a medical opinion to contradict the conclusions set forth by the April 2008 and September 2009 VA examiners and the May 2012 VA physician concerning the issues of direct and secondary service connection.  The May 2012 physician stated that the Veteran's headaches are not related to his PTSD.  The April 2008 and September 2009 VA examiners and May 2012 physician considered the Veteran's medical history in rendering their medical nexus opinions.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his headache claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the April 2008, September 2009, and May 2012 medical opinions stand unchallenged as competent medical evidence on these crucial questions of medical nexus and aggravation.

The Veteran has submitted his own statements as well as third party lay statements to support his claim of service connection.  As lay persons, the Veteran and the multiple third parties are competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran and J.F. reported statements that the Veteran experienced headaches since his military service and are related to service.  Statements from the Veteran and J.F. have some tendency to make a nexus more likely than it would be without such assertions.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  For example, there is no explanation by the Veteran the differences between the inservice assessment of sinus headaches, that did not recur and post service findings of tension and migraine headaches that appear to be from a different source.  

The Board further observes that the Veteran's contentions in support of service connection including as to dependent and/or aggravated symptomatology are contradicted by the findings of the April 2008 and September 2009 VA examiners and the May 2012 physician who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinions.

To the extent that the Veteran is contending that his headaches manifested during his military service and continued thereafter, the Board finds that he is competent to report having certain observable symptoms such as headache pain since service.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, supra; Layno at 469; see also Cartwright, supra.

The Board finds persuasive that there is no medical evidence of any complaints, diagnosis, or treatment of headaches between July 1967 and June 2005.  See, e.g., VA treatment records dated August 2006.  See also, Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  The fact remains that there is lack of objective evidence of any treatment for headaches prior to 2005.  Further, the claims file contains no competent evidence associating the Veteran's diagnosed headaches with his service.  Moreover, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Savage, supra.  Critically, the Veteran has stated that he never suffered from headaches during his military service and began to suffer from headaches after his separation from the military.  See Veteran's NOD dated June 2009.  Alternatively, the Veteran has also contended he had headaches during service and has suffered from them to this day.  See e.g., Board's hearing transcript dated November 2011.  In any event, such contentions alone do not support a grant of service connection for headaches based on continuity of symptomatology.  No medical professional has opined that the Veteran's headaches began in service (other than the discussed July 1967 STR) or for years thereafter.  Specifically, the April 2008 physician stated that the Veteran's current headaches did not have their onset while in active duty.  Thus, there is no medical evidence to support the Veteran's contentions of headaches on a continuous basis following service.

The Board notes that an opinion as to its etiology is equally complex, especially given that headaches was initially diagnosed decades after separation from service.   The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to offer an opinion as to its etiology and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting service connection either on a direct or secondary basis.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2214); 38 C.F.R. § 3.102 (2014).
Based on this evidentiary posture, especially the uncontradicted medical opinions evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for headaches.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for headaches is denied.  38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for headaches, including as secondary to service-connected PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


